 Debtor      Reginald Larnard Williams
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                      Check if this is an
                                                                            [Bankruptcy district]                      amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial              Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                  Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $371.00                        Bi-Weekly         60        months       Debtor will make payment directly to trustee
    Debtor 2                                                                                        Debtor consents to payroll deduction from:
                                                                                                  TEC - Masters Inc

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $48,230.00.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security and claim modification. Check one.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             Case 1:19-bk-06952                            Doc 2       Filed 10/25/19 Entered 10/25/19 15:09:03                      Desc Main
                                                                       Document      Page 1 of 6
 Debtor                Reginald Larnard Williams                                                      Case number


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property
                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                 If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                 by that collateral will cease.
 Name of creditor Estimated         Collateral                 Value of         Amount of        Value           Interest rate        Monthly
                   amount of                                   collateral       claims senior securing                                payment
                   creditor's                                                   to creditor's claim
                   total claim                                                  claim
                                    Couch, chair and                                                                                        $47.00 (3)
 Progressive       $541.00          bed                        $541.00                 $0.00         $541.00             5.00%

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                          by that collateral will cease.

 Name of Creditor                    Collateral                                 Amount of claim               Interest rate         Monthly plan payment
 Ally Financial                      2016 Nissan Altima                         $19,074.00                              5.00%                    $360.00 (3)

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                  The remainder of this section will be effective only if the applicable box in § 1.2 is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests listed below impair exemptions to which the debtor(s)
                          would be entitled under 11 U.S.C. § 522(b). The judicial liens or security interests listed below will be avoided to the extent they
                          impair exemptions upon entry of the order confirming the plan. The amount of the judicial lien or security interest that is avoided
                          will be treated as an unsecured claim under § 5.1. The amount, if any, of the judicial lien or security interest that is not avoided
                          will be paid in full as a secured claim under the plan.
 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim
                                                    a. Amount of lien                          $2,247.00                   Amount of secured claim after
 Name of Creditor                                                                                                          avoidance (line a minus line f)
 Heights Finance Corp                               b. Amount of all other liens               $0.00                       $0.00
                                                    c. Value of claimed exemptions             $200.00

APPENDIX D                                                                          Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 1:19-bk-06952                            Doc 2        Filed 10/25/19 Entered 10/25/19 15:09:03                      Desc Main
                                                                        Document      Page 2 of 6
 Debtor                Reginald Larnard Williams                                                        Case number

 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim
 Collateral                                         d. Total of adding lines a, b, and c         $2,447.00                 Interest rate (if applicable)
 Secured                                                                                                                   0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$200.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 08/18                                              f. Subtract line e from line d.              $2,247.00                 $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                            $3,024.00                 Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Mariner Finance, LLC                               b. Amount of all other liens                 $0.00                     $0.00
                                                    c. Value of claimed exemptions               $200.00
 Collateral                                         d. Total of adding lines a, b, and c         $3,224.00                 Interest rate (if applicable)
 Secured                                                                                                                   0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$200.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 7/26/18                                            f. Subtract line e from line d.              $3,024.00                 $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                            $1,601.00                 Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 World Acceptance Corp                              b. Amount of all other liens                 $0.00                     $0.00
                                                    c. Value of claimed exemptions               $200.00
 Collateral                                         d. Total of adding lines a, b, and c         $1,801.00                 Interest rate (if applicable)
 Secured                                                                                                                   0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$200.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 Opened 07/19 Last Active                           f. Subtract line e from line d.              $1,601.00                 $0.00
 9/30/19

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00


APPENDIX D                                                                            Chapter 13 Plan                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 1:19-bk-06952                            Doc 2        Filed 10/25/19 Entered 10/25/19 15:09:03                      Desc Main
                                                                        Document      Page 3 of 6
 Debtor                Reginald Larnard Williams                                                        Case number

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,250.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $.

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.

4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.
                   The priority claims listed below will be paid in full through the trustee. Amounts stated on a proof of claim filed in accordance
                   with the Bankruptcy Rules control over any contrary amounts listed below.
          Name of Creditor                                                            Estimated amount of claim to be paid
          IRS                                                                         $3,285.00 (5)

 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                20.00 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.

5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

APPENDIX D                                                                           Chapter 13 Plan                                      Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

             Case 1:19-bk-06952                            Doc 2       Filed 10/25/19 Entered 10/25/19 15:09:03                Desc Main
                                                                       Document      Page 4 of 6
 Debtor                Reginald Larnard Williams                                               Case number

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

             ASSUME CONTRACT AND CONTINUING MONTHLY PAYMENT TO BE PAID BY DEBTOR WITH DIRECTV.
             ASSUME CONTRACT AGREEMENT WITH PROGRESSIVE LEASING TO BE PAID THROUGH THE CHAPTER 13
             TRUSTEE.

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:

        1.   Filing Fees
        2.   Notice Fees
        3.   Secured Claims
        4.   Attorney Fees
        5.   Priority Unsecured Claims
        6.   General Unsecured Claims
        7.   Post Petition claims allowed pursuant to 11 U.S.C. § 1305

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other: Discharge

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 10: Signatures:

 X   /s/ J. Robert Harlan                                                     Date
     J. Robert Harlan
 Signature of Attorney for Debtor(s)

 X                                                                            Date
       Reginald Larnard Williams

 X                                                                            Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

APPENDIX D                                                                   Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 1:19-bk-06952                            Doc 2     Filed 10/25/19 Entered 10/25/19 15:09:03                     Desc Main
                                                                     Document      Page 5 of 6
 Debtor                Reginald Larnard Williams                                               Case number


By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                   Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 1:19-bk-06952                            Doc 2     Filed 10/25/19 Entered 10/25/19 15:09:03       Desc Main
                                                                     Document      Page 6 of 6
